                   Case 1:15-cv-00903-RA Document 24
                                                  23 Filed 07/10/20
                                                           07/07/20 Page 1 of 1



     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK



       UNITED STATES OF AMERICA et al. ex rel.
       ADAM HART,
                                                                                                   Civil Action 15 Civ. 0903 (RA)
                                        Plaintiffs,

                              v.

       MCKESSON CORPORATION et al.,

                                        Defendants.


                        [PROPOSED] ORDER UNSEALING AMENDED COMPLAINT

               Pursuant to the Court’s May 29, 2020 Order (Dkt. No. 15), it is hereby ordered that

   Relator’s First Amended Complaint (Dkt No. 16) and the Exhibits to the First Amended

   Complaint (Dkt No. 19) shall be unsealed.



   Dated: July 9, 2020
   New York, New York

                                                               __________________________________________
                                                               HONORABLE RONNIE ABRAMS
                                                               UNITED STATES DISTRICT JUDGE




The Clerk of Court is respectfully directed to unseal the documents at docket entries 16 and 19.


SO ORDERED.


               _____________________________
              Ronnie Abrams, U.S.D.J.
              July 10, 2020
